 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          LVB-OGDEN MARKETING, LLC,
 8                                   Plaintiff,
                                                              C18-243 TSZ
 9                v.
                                                              MINUTE ORDER
10        DAVID S. BINGHAM, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     In light of the uncertainties arising from the present government shutdown,
14
   the Court STRIKES the in-court status conference scheduled for Tuesday, January 15,
   2019, at 10:00 a.m. The Court will reschedule the hearing, if necessary, after reviewing
15
   the parties’ joint status report due Thursday, January 10, 2019, and the parties’
   supplemental briefing ordered in connection with the motions to reconsider and other
16
   issues presented (see docket no. 205).
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 7th day of January, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
